Justice SAYLOR,
dissenting.
I agree with the Speaker that, under the plain terms of Section 2778a of Title 25, Pennsylvania Statutes, he is afforded discretion to defer issuing writs of election pending final implementation of a legislative reapportionment plan. See 25 P.S. § 2778a. I respectfully differ with the majority’s narrower construction of this provision, as I find it to be in conflict with the statutory language.
The majority justifies its approach under the presumption that the Legislature intends to act within constitutional constraints. See Order, at 5-6. However, I am not convinced that Section 2778a, read according to its straightforward terms, is unconstitutional, nor do I regard it as the Court’s role to recast statutes which it may view with suspicion. Cf. Housing Auth. of Chester Cnty. v. CSC, 556 Pa. 621, 644, 730 A.2d 935, 948 (1999) (“While we strive to interpret statutes in a manner which avoids constitutional questions, we will not ignore the plain meaning of the statute to do so.”).
As an unavoidable consequence of the Court’s recent decision in Holt v. 2011 Legislative Reapportionment Commission, much uncertainty attends this year’s election processes. While it may seem clear enough, at this juncture, that the April 24 primary elections will go forward within existing voting district boundaries— and, thus, that it may be prudent for the Speaker to issue writs so vacancies may be promptly addressed — the statutory scheme vests discretion with the Speaker to determine the appropriate timing of special elections in redistricting cycles. Significantly, it is this fundamental, discretionary character of the salient decision which *823should control the outcome of the present petition, since the requested remedy (mandamus) is appropriate to compel ministerial actions but not to direct the terms of discretionary ones. See, e.g., Safe Harbor Water Power Corp. v. Fajt, 583 Pa. 234, 260, 876 A.2d 954, 970 (2005) (explaining that “mandamus relief will lie only to compel performance of a required act, but does not lie to compel a discretionary act”).
Given the present legal landscape, particularly the absence of a properly asserted constitutional challenge to Section 2778a, I conclude that mandamus should not lie to preclude the Speaker from proceeding in accordance with the express terms of such statute.
Justices EAKIN and ORIE MELVIN join this Dissenting Statement.